848 F.2d 190
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Alfred DUNCOMBE, II, Plaintiff-Appellant,v.James P. MURPHY, and Ronald Shoemate, Defendants-Appellees,Charles Ellis, John Harkness, Kirk M. Kandle, Defendants.
No. 87-1646.
United States Court of Appeals, Sixth Circuit.
March 31, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Secs. 1983, 1985(3) and 1986.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed the defendants conspired to deprive him of his liberty interest in keeping his prison job without procedural due process due to race discrimination.


3
Upon consideration, we affirm the district court's judgment for the reasons stated in the order filed June 16, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.